Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,859,626. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘626 substantially teaches the claimed invention.  The patent does not explicitly disclose the feature of obtaining a first stressed eye measurement.  Patent ‘626, however, does teach the creation of the desired receiver stressed eye diagram (claim 14: column 14 lines 9-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Patent ‘626’s creation/creating of the desired receiver stress eye diagram would be similar to the recited “obtaining a (first) stressed eye measurement”.  One having ordinary skill in the art would be motivated to realize that creation/creating of a desired stress eye diagram would have to base on eye measurement(s).  
Claims 11 and (12-13) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1 & 8) and 9 of U.S. Patent No. 10,859,626, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘626 substantially teaches the claimed invention.  The patent does not explicitly disclose a processing unit and a measurement device.  Patent ‘626’, however, suggests an electronic device under test and an oscilloscope (claims 1 and 8, column 12 lines 42-43 & 46-47, and column 13 lines 36-39).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Patent ‘626’s electronic device under test and Patent ‘626’s oscilloscope would have been named as “a processing unit” and “a measurement device”, respectively.  One having ordinary skill in the art would be motivated to realize that naming Patent ‘626’s electronic device under test and Patent ‘626’s oscilloscope as “a processing unit” and “a measurement device”, respectively, would have not been changed the performance of Patent ‘626’s electronic device under test and Patent ‘626’s oscilloscope.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claims 1, 8 and 4 of U.S. Patent No. 10,859,626.    Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘626 substantially teaches the claimed invention.  
The patent does not explicitly disclose the feature of obtaining a first stressed eye measurement.  Patent ‘626, however, does teach the creation of the desired receiver stressed eye diagram (claim 14: column 14 lines 9-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Patent ‘626’s creation/creating of the desired receiver stress eye diagram would be similar to the recited “obtaining a (first) stressed eye measurement”.  One having ordinary skill in the art would be motivated to realize that creation/creating of a desired stress eye diagram would have to base on eye measurement(s).  
The patent does not explicitly disclose a processing unit and a measurement device.  Patent ‘626’, however, suggests an electronic device under test and an oscilloscope (claims 1 and 8, column 12 lines 42-43 & 46-47, and column 13 lines 36-39).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Patent ‘626’s electronic device under test and Patent ‘626’s oscilloscope would have been named as “a processing unit” and “a measurement device”, respectively.  One having ordinary skill in the art would be motivated to realize that naming Patent ‘626’s electronic device under test and Patent ‘626’s oscilloscope as “a processing unit” and “a measurement device”, respectively, would have not been changed the performance of Patent ‘626’s electronic device under test and Patent ‘626’s oscilloscope.


Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not fully persuasive. 
35 U.S.C. 112(b) and 35 U.S.C. 103:
	The applicants have overcome the rejections of 35 U.S.C. 112(b) and 35. U.S.C. 103 by the amended claims.
Nonstatutory Double Patenting:
	Without any Terminal Disclaimer being filed, these non-statutory double patenting rejections are held again as stated above (in ¶s 3-5 above).




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T. TU/Primary Examiner, Art Unit 2111